DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following title is suggested: BALLISTIC PANEL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14 and 19, line 2: is “a panel” referring to “a ballistic panel” in line 1 or something else?
Claims 3 (second occurrence) -14: there is another claim 3, after the first claim 3.  Claims 3 (second occurrence) -14 must be renumbered to 4-15.
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10823535. Although the claims at issue are not identical, they are the narrower claims of 10823535 patent anticipate the broader instant claims.
Instant claim 1 is anticipated by ‘535 of claim 1.
Instant claim 2 is anticipated by ‘535 of claim 1.
Instant claim 3 is anticipated by ‘535 of claim 2.
Instant claim 3 (second occurrence) is anticipated by ‘535 of claim 3.
Instant claim 4 is anticipated by ‘535 of claim 4.
Instant claim 5 is anticipated by ‘535 of claim 5.
Instant claim 6 is anticipated by ‘535 of claim 6.
Instant claim 7 is anticipated by ‘535 of claim 7.
Instant claim 8 is anticipated by ‘535 of claim 11.
Instant claim 9 is anticipated by ‘535 of claim 12.
Instant claim 10 is anticipated by ‘535 of claim 11.
Instant claim 11 is anticipated by ‘535 of claim 11.
Instant claim 12 is anticipated by ‘535 of claim 1.
Instant claim 13 is anticipated by ‘535 of claim 13.
Instant claim 14 is anticipated by ‘535 of claim 16.
Instant claim 16 is anticipated by ‘535 of claim 16.
Instant claim 17 is anticipated by ‘535 of claim 16.
Instant claim 18 is anticipated by ‘535 of claim 16.
Instant claims 19-20 is anticipated by ‘535 of claim 16.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/RICK K CHANG/                                                                        Primary Examiner, Art Unit 3726